In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00079-CV
                                                ______________________________
 
 
                  ANDERSON COUNTY BAIL BOND BOARD,
Appellant
 
                                                                V.
 
                                   DEBORAH LEE SEXTON, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 349th
Judicial District Court
                                                          Anderson
County, Texas
                                                          Trial Court
No. 349-6424
 
                                                    
                                              
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            This case
was tried in the 349th Judicial District Court of Anderson County.[1]  The transcription of the hearing on motion
for new trial was reported by Jennifer Whitten and was filed with the District
Clerk of Anderson County on August 16, 2010, and filed with this Court on
November 12, 2010.  
            Nancy Currie
reported the bench trial portion of the record. 
Her court reporter’s license was suspended by the Texas Court Reporter’s
Certification Board as of November 30, 2010, before she had filed that portion
of the record with this Court.  Numerous
attempts to obtain Currie’s notes and have them forwarded to another reporter
for transcription have failed.
            This Court
has determined that the entire reporter’s record of the bench trial was lost or
destroyed and, pursuant to Rule 34.6(f), we contacted the parties by letter
dated April 5, 2011, to see if they could agree on the record.  Tex.
R. App. P. 34.6(f)(4).  We have
now been informed that the parties cannot agree on the appellate record and
that numerous factual issues are addressed in the missing record.  
            
 
 
            Appellant timely requested the preparation of the entire
reporter’s record, the loss of the record is through no fault of appellant, and
the reporter’s record is necessary for the appeal’s
resolution.  Therefore, pursuant to Rule 34.6(f), we find
the appellant is entitled to a new trial. 
  We reverse the judgment and
remand this case to the trial court for a new trial.
 
                                                                                    Jack
Carter
                                                                                    Justice
 
Date Submitted:          April
18, 2011 
Date Decided:             April
19, 2011
 
 
 
 
 
 




[1]Originally appealed to the Twelfth Court of Appeals,
this case was transferred to this Court by the Texas Supreme Court pursuant to
its docket equalization efforts.  See Tex.
Gov’t Code Ann. § 73.001 (Vernon 2005). 
We are unaware of any conflict between precedent of the Twelfth Court of
Appeals and that of this Court on any relevant issue.  See
Tex. R. App. P. 41.3.